DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed 8/12/22 and IDS filed on 3/23/22 and 3/25/22. Claim 12 is canceled and claim 21 is added as per applicants amendment dated 8/12/22. Claims 1-11 and 13-21 are examine din the application.
Specification
	Applicants filed drawings, however there is no brief description of the drawings.37 C.F.R. 1.74.
	The following rejection is maintained.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2011/0294773 (‘773) and U.S. Patent 5,037,818 (‘818).
	US ‘773 teaches cosmetic composition and hair wash  and under abstract teaches:

    PNG
    media_image1.png
    197
    413
    media_image1.png
    Greyscale

US ‘773 at ¶¶[ 0030-0031] teaches:

    PNG
    media_image2.png
    537
    358
    media_image2.png
    Greyscale




US ‘773 at ¶¶[ 0041-0042] teaches:


    PNG
    media_image3.png
    499
    375
    media_image3.png
    Greyscale


In formula I when “ a” is 0 then the monomer has no  ester functionality and the monomer is drawn toy claimed cationic monomer A  and when “ a” is 1 then there is no “ NH” group and the monomer is drawn to claimed cationic vinyl monomer B  ( claims 1,4  and 6 )and US ‘773 at ¶[0044] teaches :

    PNG
    media_image4.png
    81
    399
    media_image4.png
    Greyscale

The first two species are claimed in claims 7 and 5 respectively. Thus, cationic monomer A of US ‘773 teaches claimed cationic vinyl monomer A and claimed cationic vinyl monomer B.

US ‘773 at ¶[0050] teaches  that the nonionic vinyl monomer can be formula II or formula III and formula III correspond to the claimed nonionic vinyl monomer C. US ‘773 at ¶[0051 teaches  the variables and thus read on claims 1and 8. US ‘773 at ¶[0054] describes the claimed species under C, which is “ N,N dimethyl (meth) acrylamide” which includes the claimed species “ N,N dimethyl  acrylamide” (claim 9). See ¶[0021] for the explanation regarding (meth) acrylamide.
US ‘773 under table 1 under copolymer describes the monomers which are acryloyl aminopropyl-N,N,N-trimethyl ammonium chloride (DMAPAAC, monomer A species)  and N-methacryloyloxyethyl-N,N,N-trimethyl ammonium chloride (DMC and monomer B species)  and it is 23% for each monomer and this is within the mol% claimed in claim 1 and also N,N dimethyl  acrylamide (DMAAS, claimed monomer C species) and this is 27% and this is also within the mol% claimed in claim 1. Copolymer vii also has another monomer , however the expression “ copolymer comprises” is open-ended expression and this includes another monomer, which is GLM. The average molecular weight is 467,000 and this is within the average molecular weight claimed in claims 11, 17 and 18, which is 10,000-2,000,000 and 50,000-1,500,000 and 80,000-1,200,000 respectively). The copolymer is formed from the same monomer species and thus it will have the cationic charge density claimed in claims 10 and 16. US ‘773 at ¶[0074] teaches the amount of the copolymer and this is 0.05-2% and this amount overlaps with 0.001-1% of claims 1 and 21 and 0.01 to 0.5% of claim 19. US ‘773 at ¶[0083] teaches claimed zinc pyrithione and at ¶[0084] teaches the amount which is 0.05-2% and this overlaps with 0.01 to 5% of zinc-based anti-dandruff agent of claim 1. US ‘773 at¶ ¶[0117-0118] teaches claim 15 wherein the cosmetic composition is used as a washing liquid. See also ¶[0008]  for hair wash. US ‘773 at ¶¶[0086-0087] teaches amount of anionic surfactant and anionic surfactants drawn to  polyoxyethylene alkyl ether sulfuric acid ester salt. Table 2 uses sodium lauryl ether sulfate with ethoxylation 3.
The difference between US ‘773 and instant application is US ‘773 under Table 2 uses sodium lauryl ether sulfate with ethoxylation 3 but not with ethoxylation 2.
Patent ‘818 teaches washing compositions for hair. Patent ‘818 at col.1, ll. 7-14 teaches :

    PNG
    media_image5.png
    168
    417
    media_image5.png
    Greyscale

Patent ‘518 at paragraph bridging col.s 3-4 teaches :

    PNG
    media_image6.png
    91
    488
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    119
    520
    media_image7.png
    Greyscale

Patent ‘518 at col.5, ll. 19-24 teaches :

    PNG
    media_image8.png
    122
    515
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    260
    449
    media_image9.png
    Greyscale


Patent ‘518 under experiment 1 teaches claimed  shampoo (claimed hair care) and teaches and exemplifies claimed ethoxylated anionic surfactant with degree of ethoxylation 2 (claims 1-3) and  teaches ant-dandruff agent which is zinc pyrithione (claims 1 and 14). The amount of the anionic surfactant is 8-25% (col.6, ll. 18-20) and this overlaps with 0.5 to 45% of ethoxylated alkyl sulfate anionic surfactant of claims 1 and 21.  
US ‘773 at ¶[0074] teaches the amount of the copolymer and this is 0.05-2% and  the amount of the anionic surfactant is 8-25%. When the copolymer is 1 % and the anionic surfactant is 10% and the ratio is 1:10 and this is within the ratio of 1:200 to 1:1 of claim 13 and meets with the ratio of 1:150 to 1:10 of claim 20. When the copolymer is 0.2%  and the anionic surfactant is 12% the ratio is 1:60 and this is within the ratio of 1:200 to 1:1 of claim 13 and within the ratio of 1:150 to 1:10 of claim 20.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare hair wash  compositions of US '773 comprising  the copolymer vii exemplified and add zinc pyrithione and change the anionic surfactant to sodium lauryl ether sulfate with ethoxylation of 2 taught and exemplified in experiment 1 taught by patent ‘818 with the reasonable expectation of success that the modified compositions when formulated as hair wash/shampoo provide excellent metal pyrithione salt persistence  after washing liquid containing the anionic surfactant and the anionic surfactant with ethoxylation 2 ( sodium lauryl ether sulfate with  ethoxylation 2) enhances the deposition  and retention of anti-dandruff particles on hair. This is a prima facie case of o0bviousness.
Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive.
Applicants argue that US ‘773 contemplates various anionic surfactants but only uses Polyoxyethylene (3) sodium lauryl ether sulfate and does not mention sodium lauryl ether sulfate with ethoxylation of 2 and patent ‘818 teaches using sodium lauryl ether sulfate with ethoxylation of 2 or 3 (2EO or 3EO) with an entire different polymer and patent reveals no preference for 2EO surfactant and discloses no benefits to using sodium lauryl ether sulfate with ethoxylation of 2 over other disclosed surfactants , including 3 EO.
In response to the above argument,  US ‘773 exemplifies under table 3 sodium lauryl ether sulfate with ethoxylation of 3EO also known as polyoxyethylene (3) lauryl ether sodium sulfate and patent at col.4, teaches that the ethoxylation can be from 1-10 groups, therefore one of ordinary skill in the art can use any one of the ethoxylated alkyl ether sulfates and ethoxylation of 1,2,3,4,5,6,7, 8, 9, 10  in the form of sodium or potassium or ammonium or lower alkanolamine and when it is in the form of sodium the anionic surfactant is sodium lauryl ether sulfate with ethoxylation  of 1-10. Patent exemplifies sodium lauryl ether sulfate with ethoxylation of 2. Sodium lauryl ether sulfate with Ethoxylation of 1, 3 and  4-10 are functionally equivalent to Sodium lauryl ether sulfate with Ethoxylation of 2.
Applicants point out to results in the specification and argue that sample 2 with ethoxylated anionic surfactant with degree of ethoxylation 2EO can deliver a satisfactory flocculation profile while maintaining  good deposition of antidandruff where as compostion according to US’773  containing ethoxylation of 3EO (sample 4) does not provide similar benefits.
In response, the results in the specification are unpersuasive for the following enumerated reasons.
1. Claim 1 is not specifically limited to the copolymer species and .
2.The anionic surfactant is not limited to sodium lauryl ether sulfate with 2E) and the amount is 14% for example 2 whereas claim 1 recites that then amount can be from 0.5 to 45%. 
3. Anti-dandruff is not limited to Zinc Pyrithione in claim 1.
The showing of unexpected results is not commensurate with the scope of claims and showing of unexpected results is not commensurate with the degree of protection sought by the claimed subject matter. In re Harris, 409 F.3d 1339, 1343 (Fed. Cir. 2005).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619